JUSTICE STOUDER, dissenting: I respectfully disagree with my colleagues as to the issue of whether it was error to permit the jurors to witness the testimony of the victim at the hospital. I believe that it was reversible error to do so. The Illinois Supreme Court has stated that courts are not migratory and can only exercise their functions in the places appointed by law (People v. McWeeney (1913), 259 Ill. 161, 102 N.E. 233), and Illinois law clearly contemplates that legal proceedings will be held in county courthouses. Ill. Rev. Stat. 1981, ch. 37, pars. 72.33, 72.34. Furthermore, in McCune v. Reynolds (1918), 288 Ill. 188, 123 N.E. 317, a will contest action, the court indicated it was error to allow the removal of the trial court to the home of a witness to the will for the purpose of taking his testimony, he being ill and unable to attend the proceedings. However, because the witness’ testimony was not essential in establishing a prima facie case of the lack of testimentary capacity or undue influence and the taking of the testimony at his home was agreed upon by the parties, such error was a harmless one. See People v. Jenkins (1980), 88 Ill. App. 3d 719, 419 N.E.2d 1125, for a contrary view; the court holding that it was not error to remove the trial court to a hospital to hear the victim’s testimony, the only error considered being the claim of defense counsel that he was deprived of an opportunity to voir dire the jury on any bias they might have about removal of the court to a hospital setting. The law in this area among the other States does not clearly establish the propriety or impropriety of hearing a witness’ testimony outside of a courthouse. (Annot., 18 A.L.R.3d 572 (1968).) However, it appears in most cases holding that no error results, specific mention is made of either an agreement between the parties to hear a witness’ testimony outside of the courtroom, the fact that no statute exist which prohibits the holding of court outside of the courthouse or the fact that testimony was heard at a view in order to explain what was being seen by the.jurors. Conversely, in those cases holding that error does result in hearing a witness’ testimony outside of the courthouse, the decisions appear to be based upon jurisdictional grounds: holding court anywhere other than the legally designated place is not authorized by law and is therefore void. As stated previously, Illinois statutory law contemplates that legal proceedings will be held in courthouses. Of probably even greater importance as applied to the circumstances of this case, is Supreme Court Rule 414(a) (73 Ill. 2d R. 414(a)), which provides for evidence depositions of witnesses who may be unavailable to testify in criminal cases. This rule specifically applies to the circumstances of the victim in this case and her apparent inability to testify at the trial. Granted the trial judge has discretion in the conduct of the trial, the discretion is exercisable in the context of guiding principles and rules and is limited by the applicable principles and rules. Neither the trial court nor the majority of this court suggest any reasons why Supreme Court Rule 414(a) was inapplicable or in any way suggest how or why the circumstances did not fall within its scope. Where there is as in the present case, a supreme court rule providing for the circumstances which have arisen, I am unable to agree with the majority that the general discretion of the trial court is adequate authority to adopt a contrary procedure. That the result achieved by transporting the jury and other court personnel a substantial distance to a converted hospital auditorium is unusual and prejudical is recognized by the majority when it emphasizes the “safeguards” which were employed by the trial court. If this was just an ordinary humdrum occurrence no “safeguards” would have been necessary or even appropriate. All the “safeguards” do is emphasize the artificiality of the circumstances in which the victim’s testimony is presented and clothe it with the appearance of special uniqueness or credibility. The subtle influence on a jury can only be speculated upon and consequently the procedure is lacking in fundamental fairness and ought not be approved. I believe that in the case at hand, hearing the victim’s testimony outside the courtroom setting in a hospital, over the objection of the defendant, placed undue importance upon such testimony regardless of any admonitions given by the trial court to the contrary. The view of a scene by the jurors has a purpose which cannot be replicated by mere descriptive testimony; however, no additional purpose is served in hearing testimony of a witness outside the courtroom. In fact, a significant amount of prejudice can be created in the minds of the jurors when a witness’ testimony is heard outside the neutral atmosphere of the courtroom. Therefore, it is my opinion that removing the trial to the hospital in order to hear the testimony of the victim was reversible error and this case should be remanded for a new trial.